Citation Nr: 1419671	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for lung cancer for accrued benefits purposes.
 
2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Senior Reserve Officers Training Core (ROTC) from 1966 to 1970, and had a period of active duty for training (ACDUTRA) during the summer of 1967.  Thereafter, he served in the Army Reserve with a period of ACDUTRA from October 1971 to January 1972.  He was discharged from the Army Reserve in 1979.

The Veteran died in November 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2012, the appellant and her son testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 29.  Subsequently, the appellant submitted additional evidence in the form of treatment records and lay statements.  Waiver of initial RO review of this evidence was provided on the record at the hearing.





FINDINGS OF FACT

1.  The Veteran was enrolled as a cadet in the Senior ROTC at the University of Oklahoma from February 1966 to May 1970.  

2.  The Veteran was exposed to tear gas during ACDUTRA service in 1967.

3.  The Veteran died in November 2007; the cause of death was lung cancer.  The appellant is his surviving spouse.

4.  The appellant filed her claim for accrued benefits in January 2008.

5.  At the time of the Veteran's death, he was service-connected for right ear hearing loss (10%) and tinnitus (10%); there was a pending claim for service connection for lung cancer.
  
6.  Lung cancer was not shown in service and until many years thereafter and has not been found by competent and credible evidence to be associated with such service, including the Veteran's conceded in-service exposure to tear gas.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.   38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013). 

2.  For the purpose of accrued benefits, the Veteran did not have lung cancer that was the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5121 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.1000 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

The appellant filed an application for DIC benefits, including for accrued benefits, in January 2008.  With respect to the DIC claim, VA satisfied its duty to notify by means of a letter dated in February 2008.  This letter was issued prior to the RO decision in June 2008.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The letter also provided the appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  

The February 2008 letter failed to include notification of the conditions for which the Veteran was service connected at the time of his death.  However, as the Veteran was service connected only for right ear hearing loss and tinnitus, and there has been no allegation by the appellant or other indication in the record that either disability contributed in any way to the Veteran's death, this oversight is not prejudicial to the appellant in the current claim for service connection for the Veteran's cause of death.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the accrued benefits claim, the February 2008 letter did not provide the appellant with specific notice of the evidence necessary to support this claim.  However, the law requires that accrued benefit claims be adjudicated on the basis of the evidence that was of record at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(d)(4).  Thus, there is no prejudice to the appellant in adjudication of the accrued benefits claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that VA has complied with its duty to assist the appellant.  VA has obtained service treatment and personnel records, private treatment records, VA treatment records, and a medical opinion.  The appellant was provided with the opportunity to give testimony before the Board.  She has not indicated, and the record does not contain evidence, that the Veteran received disability benefits from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c) (2).

A pertinent VA opinion was obtained in February 2011.  See 38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the VA opinion obtained in this case is adequate, as it is predicated on consideration of service records and post-service private records and provides a rationale for the conclusion that the Veteran's lung cancer was not caused by his exposure to tear gas during service.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4).  

The appellant was afforded the opportunity to testify at a hearing before the undersigned VLJ in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ indicated that the hearing would focus on the issues of DIC and accrued benefits.  The VLJ noted that records pertaining to treatment or diagnosis of a lung condition between the Veteran's 1972 discharge and the 2004 diagnosis of lung cancer would be relevant to the DIC claim.  The hearing focused on the elements necessary to substantiate the DIC claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate this claim.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the DIC claim.  The Board finds Bryant to be moot with respect to the accrued benefits claim as it is limited to the evidence of record at the time of the Veteran's death.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Qualifying Service

The appellant contends that the Veteran's lung cancer was caused by his exposure to tear gas during service.  She maintains that the Veteran underwent gas chamber training during a period of ACDUTRA service from June 13, 1967 to July 25, 1967.  

Service connection may be granted when the appellant has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  The term "active military, naval, or air service" includes not only active duty, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty.

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Regarding Senior ROTC candidates, the term ACDUTRA means duty performed by a member of a program when ordered to such duty for purpose of training for a period of not less than four weeks and which must be completed by the member before the member is commissioned.  The duty must be under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(d); 38 C.F.R. § 3.6(c)(4).  

The Board finds that the Veteran was on ACDUTRA when he was exposed to tear gas.  Personnel records show that the Veteran was enrolled as a cadet in the Senior ROTC at the University of Oklahoma from February 1966 to May 1970.  Although the National Personnel Records Center (NPRC) was unable to determine the exact dates and months of the Veteran's 1967 ADCUTRA training, the record establishes that he attended Army Reserve Officers' Training Corps camp at Ft. Sill, Oklahoma during the summer of 1967.  

III.  Cause of Death

The Veteran died in November 2007.  The certificate of death lists the immediate cause of death as lung cancer.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

The record contains several statements from the Veteran, to include testimony from a January 2007 Board hearing, in which he described being exposed to tear gas during a period of ACDUTRA for the Senior ROTC program in 1967.  Specifically, the Veteran claimed that he was exposed to tear gas after taking off his gas mask for about three minutes.  He was then ordered to repeat the exercise and was exposed to the tear gas, on the second occasion, for at least six minutes.  Immediately after his second exposure, he had trouble breathing, although he did not complain about it.  At the time of the Veteran's second exposure, he was told that the gas was not tear gas.  Reportedly, a later investigation found that he had been exposed to "CN" gas.  The Veteran stated that he had been given an almost lethal dose.  He maintained that the cellular damage caused by the gas took many years to manifest.  After these two exposures, the Veteran reportedly had continued trouble breathing that progressively worsened over the years, as well as episodes of inflammation and infections.  After service, the Veteran worked as a pharmacist and self-medicated with antibiotics.  He reportedly had no other exposures except as described during the one period of ACDUTRA.  

The record also contains a lay statement from W.E.C., which largely mirrors the Veteran's statements.  He indicated that he had attended ROTC Advanced Summer Camp at the same time, in June and July 1967, as the Veteran; that the training conditions were harsh; and that those attending the camp were exposed on two occasions to CS tear gas for at least two minutes in training exercises.  Although he had had acute asthma as a child, he claimed that his lungs were never as strong as they were before that training exercise.  Although he had never smoked tobacco, he was diagnosed in 1990 with emphysema and now had constant shortness of breath.  W.E.C. strongly suspected that there was a direct connection between his CS gas training and his present lung condition. 

The appellant submitted a statement dated in June 2007 which established that she and the Veteran met in 1972 and married in 1974.  During this time period, she noticed that the Veteran had frequent chest colds.  She indicated that the chest colds and pneumonia-like conditions became increasingly worse over the years.  The appellant reiterated this testimony during the August 2012 Board hearing.  

The Veteran's son submitted a statement in September 2012.  He noted that the Veteran was rarely able to participate in lengthy activities requiring stamina, and that he would complain of extreme "burning" in his lungs and shortness of breath.

The Board acknowledges the RO's November 2006 formal finding that information regarding the type of gas and dosage the Veteran was exposed to is unavailable.  Nonetheless, the Veteran's report is not contradicted by the record and he was competent to provide a historical report on what the curriculum of his basic training entailed.  See Layno v. Brown, 6 Vet. App. 465.  Furthermore, the RO conceded exposure to tear gas in the June 2008 rating decision.  

Service treatment records (STRs) are negative for a chronic lung disorder including lung cancer.

A September 2003 private treatment record shows that the Veteran was evaluated for ongoing problems with cough and congestion.  A CAT scan revealed possible pneumonia.  In March 2004, the Veteran reported that he had been "doing well" until March 2003, at which time he developed pneumonia.  He did not seek medical attention, but rather self-treated with antibiotics.  However, his cough continued and had been persistent over the last year.  The diagnosis was post-infectious bronchiolitis obliterans organizing pneumonia.  In April 2004, the Veteran gave a one-year history of cough and shortness of breath.  The Veteran was diagnosed with lung cancer in September 2004.

The record contains a September 2005 statement from Dr. Matthew (page 1 of the report is missing), which documents the Veteran's report of exposure to an unknown gas 30 years earlier and his assertion of respiratory problems since that time, including treatment for bronchiolitis obliterans, a chronic cough, and shortness of breath.  The physician stated that without knowing exactly the nature of the gas or the exposure, it was not clear what connection there was but that there was "clearly a possibility that [the veteran's] chronic respiratory illnesses could be related to an occupational exposure in the past."  The physician noted that a more in-depth review of the exposure and the nature of the onset and progression of the Veteran's respiratory illness would be necessary in order to determine any link. 

In March 2006, J. Rollins, Ph.D., opined that the Veteran's bronchoalveolar cancer was "most likely than not [sic], consistent with what one would expect after having been exposed with o-chlorobenzylidene malononitrile gas as he was in June of 1967."  From the Veteran's recollection, the exposure would have been at such a level that it is known to be toxic and damages lung tissue.  His early symptoms, some twelve to fourteen months after the initial exposure, presented as inflammation and infections.  It was well known that CS gas is a severe irritant and inflammatory agent, particularly to the mucus membranes of the respiratory tract.  Several research publications were cited that reportedly establishes a direct link between chronic inflammation and cancer.  The Board notes that J. Rollins holds degrees in biology and pathology.

In an October 2006 statement, Dr. Grosball, the Veteran's primary care physician, indicated that he had performed tests concerning the Veteran's bronchoalveolar carcinoma and examined his medical history, including private and military correspondence.  The physician opined that the Veteran's lung cancer "was, more likely than not, precipitated over time by initial respiratory damage caused by over exposure to CN gas [] in 1967, culminating in cellular mutation and carcinoma."

In a September 2006 statement, Dr. Nunley stated that he had employed the Veteran in 1977 and 1978 and that the Veteran exhibited abnormal levels of dyspnea.  The physician's impression at that time was that the Veteran had impaired pulmonary function. 

In January 2007, the appellant submitted a statement from LT Earl D. Goad, who opined that the Veteran was exposed to CN gas.  (LT Goad reportedly helped oversee Chemical, Biological, and Radiological training at Ft. Sill.  See Veteran's January 2007 Statement).  During that time, the Army was in transition from the use of CN to CS gas due to the higher toxicity and instability of CN gas which could cause cancer and was mutagenic.  Army research showed that methylene chloride, apparently sometimes found in CN gas, was reasonably expected to be a carcinogen.  In an eight foot by eight foot by seven foot room, twenty-five grams of CN would kill one-half of the inhabitants in seven minutes.  The volume of a GP Medium tent was approximately 115 cubic meters and CN canisters at the time contained about 125 grams of CN.  He described a case in volume 9 of the Journal of Forensic Sciences that listed a death due to 30 minutes of exposure to gas from a CN grenade within a nine foot by nine foot by nine foot room. 

The record also contains the following June 2007 statement from Dr. McBryde, a VA physician:

As a lifelong non-smoker (other than casual experimentation in college) without other traditional risk factors for lung malignancy, [the Veteran] has naturally been concerned about the possibility that his BAC was caused by a particularly severe-sounding exposure to chloacetophene tear gas during a summer ROTC training exercise.  Per his history, his pulmonary problems began after this exposure and culminated in his diagnosis of BAC.  In my opinion, it certainly seems reasonable to consider this exposure as a plausible causative factor for his BAC. 

In June 2007, Dr. Grosball submitted an addendum to his October 2006 correspondence.  He concluded that the Veteran was "overexposed" to CN gas.  He based this conclusion on lay statements submitted by the Veteran and W.E.C.  He opined that this overexposure led to cellular mutation and, eventually, carcinoma.  He noted the Veteran's "trail of related symptoms"dating from the original exposure.  He relied on a medical article from the Journal of Forensic Sciences, which reportedly indicates a relationship between high levels of CN exposure and various pulmonary problems, to include pathological lesions.  He also cited the OSHA website for the proposition that severe exposure to CN gas can cause delayed onset of pulmonary edema.  Dr. Grosball also relied on an internet article entitled "The Cause and Prevention of Cancer" and a report entitled "Molecular Link Between Inflammation and Cancer" which reportedly indicate a relationship between chronic inflammation/infection and cancer.  Attached to Dr. Grosball's correspondence are the medical article abstract and information from the OSHA website concerning CN gas.

In a June 2007 correspondence, Dr. Nunley stated that that he had employed the Veteran from 1977 to 1978, and that the Veteran had exhibited abnormal levels of dyspnea with minimal exertion.  Although he believed at that time that the Veteran had an allergic sinus and pulmonary condition, he opined that the Veteran's continuous chronic pulmonary symptoms at that time and since 1967 were secondary to the excessive exposure to mace in 1967.  He explained that the exposure to mace produced a chronic inflammation of the bronchial alveolar tissue that subsequently progressed to bronchial alveolar carcinoma. 

The RO obtained a VA opinion in February 2011.  The examiner reviewed the claims file, to include lay statements, journal excerpts, and nexus opinions from Dr. Matthew, Dr. Grosball, Dr. Rollins, and Dr. Nunley.  He searched a medical database for "any references linking brief episodes of tear gas exposure to subsequent development of lung cancer" and found no such references.  He noted that the Veteran's gas mask training "is routine and uniform for all Army soldiers and has been conducted for decades on millions of soldiers with no medical literature documentation of any increased lung cancer risk."  The examiner found that the exact type of tear gas used (CN or CS) is a moot point since there is no medical documentation of increased lung cancer risk due to tear gas exposure.  He noted that the STRs contained no medical treatment for pulmonary toxicity, and that both the 1972 separation examination and the February 1976 periodic examination contained normal pulmonary evaluations.  In addition, the Veteran denied a history of pulmonary problems on the accompanying medical history reports.  The examiner questioned the accuracy of Dr. Nunley's June 2007 statement and noted that dyspnea on exertion "is not specific for, or diagnostic of, chronic lung inflammation or infections."  He acknowledged Dr. Rollins' and Dr. Grosball's opinions, but stated that were no medical records documenting any chronic pulmonary complaints or problems between the Veteran's February 1976 in-service examination and his 2004 lung cancer diagnosis.  Accordingly, he opined that the Veteran's exposure to tear gas did not cause, or result in, the Veteran's lung cancer.

In August 2012, the appellant submitted another statement from Dr. Nunley.  He wrote:  "During the Fall of 1977, I did dispense sample antibiotic medications to [the Veteran] for treatment of acute bronchitis."

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The Board finds that service connection for the cause of the Veteran's death is not warranted.  In coming to this conclusion, the Board relies on the totality of the evidence in file, including the VA examiner's February 2011 opinion, which the Board finds to be the most probative piece of evidence in the file.  The VA examiner's opinion is accurate, fully articulate, and provides support for the conclusion that the Veteran's lung cancer was not caused by the confirmed in-service tear gas exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This evidence is sound because it is based on a review of the Veteran's tear gas exposure, STRs, the numerous opinions and correspondence from private providers, and the Veteran's lay statements.  The examiner described in detail why the Veteran's lung cancer was not related to the tear gas exposure.  He noted that there was no documentation of any chronic pulmonary problems between 1967 and 2004.  He concluded that the type of tear gas the Veteran was exposed to was irrelevant.  The medical literature was discussed, including that submitted by the appellant, and the examiner explained that none of the medical literature supported a finding that lung cancer was related to tear gas exposure.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Dr. Grosball and J. Rollins attribute the Veteran's lung cancer to his in-service tear gas exposure.  They conclude that this exposure caused chronic inflammation in the Veteran's lungs, which eventually developed into lung cancer.  Both opinions cite several medical articles that address the relationship between chronic inflammation and cancer.  Dr. Grosball also relies on several medical articles indicating a relationship between tear gas exposure and chronic inflammation, to include pulmonary symptomatology.  However, none of the articles support a correlation between tear gas exposure and lung cancer.  Moreover, none of the articles are attached to the opinions.  

Similarly, the opinions of Dr. Matthew and Dr. McBryde are entitled to little probative value.  Each addressed the appellant's contentions of how the Veteran incurred lung cancer.  Each reviewed the Veteran's medical history with respect to pulmonary symptoms since discharge from active service.  However, these opinions are speculative in nature.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Accordingly, the Board finds that these four medical opinions are outweighed by the February 2011 VA medical opinion.  

The Board finds Dr. Nunley to be not credible with regard to the occurrence of bronchitis in 1977, as his statement was made under circumstances indicating bias.  This statement was written at the appellant's request more than 30 years after the Veteran worked for Dr. Nunley.  The Board is extremely skeptical that Dr. Nunley would note the Veteran's alleged 1977 bout of bronchitis in 2012, but not do so in 2007.

The Veteran genuinely believed, as do his family members, that the in-service tear gas exposure caused his fatal lung cancer.  Their statements regarding pulmonary symptoms such as shortness of breath and dyspnea are competent, regardless of the lack of contemporaneous medical evidence.  However, they do not have the expertise to comment on a medically complex issue, such as the nature and etiology of the Veteran's lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the relationship, if any, which exists between that disorder and the Veteran's service is a matter that requires medical expertise to resolve, especially where, as here, it first manifested many years after the Veteran's discharge from active service.  In contrast, such expertise has been demonstrated by the February 2011 VA examiner, whose negative nexus opinion is deemed probative for the reasons summarized above.  Furthermore, the Board considers it significant that, despite disagreeing with the VA examiner, the appellant has not alleged not has the evidence shown that this examiner was unqualified to render etiological findings in connection with this appeal.  Therefore, the Board finds that the views of the Veteran and his family members in this regard are outweighed by the February 2011 VA examiner's negative nexus opinion.

The Board notes that the Veteran reported a continuity of pulmonary symptomatology dating back to his years in service.  However, there is a lack of documented complaints or clinical findings for many years after he left active service.  The 1976 Reserve examination did not demonstrate any lung pathology, and the Veteran denied having any pulmonary problems in the accompanying medical history report.  It seems reasonable that if he was experiencing lung symptoms at the time, he would have mentioned it since he did report other physical problems.  The first documented medical report of a lung disorder came in September 2003.  Lung cancer was not diagnosed until 2004, more than 30 years after the Veteran's tear gas exposure and discharge from service.  

With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's lungs for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  

In this regard, the Board notes that in connection with his claim of service connection the Veteran reported onset of pulmonary symptoms shortly after the gas chamber training.  However, at the time of the Veteran's initial pulmonary evaluation he stated that his pulmonary problems had started in 2003.  His remote assertions of continuity of symptomatology made more than 30 years after the tear gas exposure contradict statements made in 2003 and 2004 in connection with medical treatment wherein he denied a history of pulmonary problems.  In light of these factors, the Veteran's statements to the effect that he experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  

Therefore, the absence of documented treatment is found to be more probative than the Veteran's competent statements.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

The preponderance of the evidence is against the service connection claim for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58. 



IV.  Accrued Benefits

Upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died. 

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits; (2) the veteran had a claim pending at the time of his death; (3) the veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000.

In February 2005, the Veteran filed a formal claim for service connection for lung cancer.  The Veteran died on November [redacted], 2007.  The appellant filed an application for DIC benefits, including for accrued benefits, in January 2008.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  

A claim for service connection for lung cancer was pending at the time of the Veteran's death.  However, for the reasons and bases discussed above, the Board must conclude that the evidence of record at the time of the Veteran's death did not establish his entitlement to service connection for this disability.  Accordingly, the appeal for accrued benefits for lung cancer must also be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for lung cancer for accrued benefits purposes is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


